Per curiam.
On October 28, 1991, the Judicial Qualifications Commission (JQC) notified the respondent, Judge Ken Holcomb, of his failure to complete the required training for magistrates for 1991, see OCGA § *26715-10-25 (a), and gave him an opportunity to explain whether the failure was caused by “facts beyond [his] control,” § 15-10-25 (c). As of January 29, 1992, the JQC had not received a response from Judge Holcomb. On that day, the JQC sent Judge Holcomb a letter directing him to attend a February training session. Judge Holcomb did not attend that session. Pursuant to § 15-10-25 (c), the JQC recommends to this Court that we remove Judge Holcomb from office. We now adopt that recommendation, and order that Judge Holcomb be removed from office.
Decided June 11, 1992.
Earle B. May, Jr., for Judicial Qualifications Commission.
Ken Holcomb, pro se.

Removed from office.


All the Justices concur.